Citation Nr: 1328643	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim on appeal.  

Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, an August 2013 Informal Hearing Presentation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of his June 2009 claim for a compensable rating, the Veteran requested that the RO obtain his treatment records from the VA Community Based Outpatient Clinic (CBOC) in Mt. Vernon, Missouri.  In a July 2009 statement, he reported that there was additional medical evidence available at the VA Medical Center (VAMC) in Fayetteville, Arkansas, and at the CBOC in Mt. Vernon, Missouri.  The RO obtained the Veteran's VA treatment records from the VAMC in Fayetteville, Arkansas, dated from March 2007 to August 2007, and informed the Veteran of such at the time of the August 2009 rating decision denying his claim.  

In his March 2010 Substantive Appeal, the Veteran noted that his treatment records from the CBOC in Mt Vernon, Missouri, were not identified as evidence considered in his claim, and that such included results of audiological testing on or about October 2009 that resulted in the issuance of new hearing aids.  He requested that such records be considered and given fair weight.  On remand, the AMC should obtain the Veteran's identified VA treatment records from the CBOC in Mt. Vernon, Missouri.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records from the Gene Taylor CBOC in Mt. Vernon, Missouri, dated from September 2009 to November 2009, specifically, record of his audiological treatment dated on or about October 2009.  Any and all responses, including negative responses, must be properly documented in the claims file and the Veteran must be so informed.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


